Exhibit 10.22
Action Required: Must be returned by December 19, 2008
CHS Inc.
New Plan Participants
2009 Plan Agreement and Election Form
Deferred Compensation Plan

     
 
   
Name (Last, First, Middle Initial)
  Social Security Number

You may use this form to:

  ¨   Indicate the amount of your Director Fees that you wish to defer during
the 2009 Plan Year.     ¨   Elect to receive a Scheduled Distribution (optional)
    ¨   Select the form of your Retirement Benefit (required)     ¨   Select
form of your Disability Benefit payment (required)     ¨   Select form of Change
in Control payment (required)     ¨   Allocate new deferrals and new company
contributions among the available investment options.



     
Deferral Election –
Board of Directors
  Please select one box; fill in the appropriate blanks with whole percentages
or whole dollar amounts.
 
   
o Director Fees
  I elect to defer $                     of my Director Fees earned in 2009.
 
   
o Non-Participation
  I elect not to participate in the 2009 Plan Year.
 
   
Section 2:
  Required if you selected to defer income in Section 1.
 
   
Optional Scheduled
Distribution Election(1)
   
 
   
(Select one option)
   
 
   
o Scheduled Distribution
  I irrevocably elect to receive a Scheduled Distribution of my 2009 Annual
Deferral Amount, as well as any investment gains or losses attributable to such
amounts, payable within 60 days of January 1,                      (must be 2012
or later), earlier if board term expiration, disability or death occurs prior to
Scheduled Distribution Date.  
 
  Please state the percentage of the Annual Deferral Amount (and any investment
gains or losses) you would like to receive as a Scheduled Distribution:
                    %.
 
   
o Defer Payment


(To Board Term Expiration, Retirement or
Disability)
  I irrevocably elect to receive distribution of my 2009 Annual Deferral Amount,
as well as any investment gains or losses attributable to such amounts,
following Board Term Expiration, Retirement or Disability, in accordance with
the terms of the CHS Inc. Deferred Compensation Plan (and the form of Retirement
Benefit or Disability Benefit payment I elected under the Plan, as applicable).

(1)   If you choose not to elect a Scheduled Distribution, or you elect to
receive less than 100% of your Annual Deferral Amount as a Scheduled
Distribution, the remainder of your Annual Deferral Amount, and any related
investment gains or losses, will be paid to you along with the rest of your
vested Account Balance pursuant to the Plan. You may elect to postpone the
distribution of a previously designated Scheduled Distribution, provided (i) you
submit a properly completed Scheduled Distribution Change Form to the Committee
at least one year prior to your previously designated Scheduled Distribution
date, (ii) the new Scheduled Distribution date you select is at least five years
after your previously designated Scheduled Distribution date, and (iii) the
election of the new Scheduled Distribution date is not effective until at least
one year after the date the election is made. You may postpone each scheduled
distribution no more than three times.

  New Participant Election - Board   1







--------------------------------------------------------------------------------



 



Action Required: Must be returned by December 19, 2008
CHS Inc.
New Plan Participants
2009 Plan Agreement and Election Form
Deferred Compensation Plan

           
 
   
Name (Last, First, Middle Initial)
   



     
Retirement Benefit
Distribution Election*
  Please select lump sum or annual installments; fill in the number of years, if
necessary.

þ   I elect to receive a Retirement Benefit in the manner indicated below, to
the extent allowed by the Plan (select one payment option below). This election
will apply to all Retirement Benefits.

  o   A lump sum payment     o   Annual installments for ___ years (up to
10 years).  

 
  * After the initial enrollment, you may make a one-time election to change the
form of your Retirement Benefit payment, as long as (i) you submit a properly
completed Benefit Distribution Change Form to the Committee at least one year
prior to your Retirement, (ii) your first Retirement Benefit payment is delayed
by at least five years following the date on which such payment would otherwise
commence, and (iii) the election to change the form of your Retirement Benefit
payment is not effective until at least one year after the date the election is
made. Please note that if your election to change the form of your Retirement
Benefit payment would result in the shortening of the length of the payment
period of such benefit (e.g., a change from annual installments to a lump sum
payment; from 10 annual installments to 5 annual installments, etc.), and the
Committee determines such election to be inconsistent with applicable tax law,
the election will not be effective.

     
Disability Benefit
Distribution Election*
  Please select lump sum or annual installments; fill in the number of years, if
necessary.

þ   I elect to receive a Disability Benefit in the manner indicated below, to
the extent allowed by the Plan (select one payment option below). This election
will apply to all Disability Benefits.

  o   A lump sum payment     o   Annual installments for ___ years (up to
10 years).  

 
  * After the initial enrollment, you may elect to change the form of your
Disability Benefit payment, as long as you submit a properly completed Benefit
Distribution Change Form to the Committee at least one year prior to the date on
which you become Disabled. Please note that if your election to change the form
of your Disability Benefit payment would result in the shortening of the length
of the payment period of such benefit (e.g., a change from annual installments
to a lump sum payment; from 5 annual installments to 3 annual installments,
etc.), and the Committee determines such election to be inconsistent with
applicable tax law, the election will not be effective.

     
Change in Control
  Please select one box below.
Distribution Election
   
 
   
o Change in Control Benefit
  I irrevocably elect to receive a Change in Control Benefit equal to my vested
Account Balance upon the occurrence of a Change in Control.
 
   
o No Benefit
  I irrevocably elect to have my Account Balance remain in the Plan and continue
to be subject to the terms and conditions of the Plan upon a Change in Control.
 

  New Participant Election - Board   2





--------------------------------------------------------------------------------



 



Action Required: Must be returned by December 19, 2008
CHS Inc.
New Plan Participants
2009 Plan Agreement and Election Form
Deferred Compensation Plan

           
 
   
Name (Last, First, Middle Initial)
   



     
New Deferrals/
  Please select in whole percentage increments; the total must equal 100%.
Contributions
   
Allocation Election
   

I elect to allocate my new deferrals and new company contributions to the
following Measurement Funds:

         
o Vanguard Prime Money Market Fund
               %
o Vanguard LifeStrategy Income Fund
               %
o Vanguard LifeStrategy Conservative Growth Fund
               %
o Vanguard LifeStrategy Moderate Growth Fund
               %
o Vanguard LifeStrategy Growth Fund
               %
o Fixed Income Fund
               %  

Unless otherwise provided in this Agreement, the capitalized terms in this
Agreement shall have the same meaning as under the Plan’s master plan document
(the “Plan Document”) a copy of which has been made available to the
Participant. The Plan Document is hereby incorporated into and made a part of
this Agreement as though set forth in full in this Agreement. The Participant
hereby acknowledges that he or she has read and understands this Agreement and
the Plan Document and as a condition to participation in the Plan, the
Participant must complete, sign, date and return to the Committee an original
copy of this Agreement, various Election Forms as required by the Committee, and
a Beneficiary Designation.
This Agreement shall inure to the benefit of, and be binding upon the Employer,
its successors and assigns, and the Participant. Subject to ERISA, the
provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of Minnesota without regard to its conflicts of laws
principles.

                 
ACKNOWLEDGED AND AGREED:
          ACCEPTED:    
 
                           
Print Participant Name
  Employee Number       For the Committee   Date
 
                               
Signature of Participant
  Date            

  New Participant Election - Board   3

